DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-34 allowed as a result of Terminal Disclaimer filed on March 14, 2022.
3.	The closest relevant art is Williams et al (2014/0260982 A1) wherein Williams et al disclose an air filter (see Fig. 6) configured to be mounted onto a flat surface within an air intake system of an internal combustion engine (paragraph 0004) shows filter element (2) be mounted within filter housing of an engine air intake system (paragraph 0008) against an end wall of the filter housing comprising a base of a seal (32, 37 in Fig. 6) that is configured to contact the surface and connect an interior of the air filter with an air intake duct of the internal combustion engine comprised of flexible compressible gasket and mounted within the filter housing such that the interior of the filter element (2) is connected to housing outlet [which connects to engine intake], a cap (36) configured to direct an intake airstream into the air filter (2), and a filter medium (4 in Fig. 1) disposed between the base and the cap (36), the filter medium (4) being configured to remove contaminants and particulate matter from the intake airstream entering the air intake duct (filter media (30) inherently removes contaminants from the airstream entering the air intake duct), and the seal (32, 34 in Fig. 6) comprised of a pliable material amendable to being compressed so as to establish an airtight connection between the base and the flat surface.  It is clearly shown in Figure 6 that the seal (32, 37) spans from an interior opening of the base to an exterior of the base.  Williams et al also disclose a method for an air filter to be mounted onto a flat surface within an air intake system of an internal combustion engine wherein the filter element (2) mounted within filter housing (14) of an engine air intake system against an end wall of the filter housing comprising a base of a seal (32, 37) that is configured to contact the surface and connect an interior of the air filter with an air intake duct of the internal combustion engine, a cap configured to direct an intake airstream into the air filter (2) and a filter medium (4) disposed between the base and the cap (36), and coupling a mounting bracket with the base such that the pliable seal (32, 37) may establish an airtight connection between the base and the flat surface.
4.	Claims 16-34 of this instant patent application differ from the disclosure of Williams et al (2014/0260982 A1) in that an apparatus and method are provided for a flangeless air filter configured to be mounted onto a flat surface within an air intake system of an internal combustion engine.  The flangeless air filter comprises a cone-shaped filter medium, retained between a base and a cap, that is fabricated to remove contaminants and particulate matter from an intake airstream. The base includes a pliable seal that forms an airtight connection between the flangeless air filter and the flat surface of the air intake system.  A mounting bracket and fasteners may be used to attach the base to the flat surface, compressing the seal there between.  The mounting bracket may be incorporated into, and made a part of the base. A cap is disposed on a top of the flangeless air filter and configured to direct the intake airstream around the cap and toward the filter medium.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 16, 2022